REPUBLIQUE DE GUINEE
. Travail-Justice-Solidarité

MINISTERE DES MINES ET DE LA GEOLOGIE

ACCORD TRIPARTITE

POUR LA

_ CESSION D'UN TITRE MINIER

* ENTRE.
LA REPUBLIQUE DE GUINEE

LA COMPAGNIE DES BAUXITES DE GUINEE (CBG)
ET

GLOBAL ALUMINA

: _ Paris le 13 janvier 2006

| . ACCORD TRIPARTITE
"Le présent Accord est établi et signé le 13 janvier 2006 à Paris.
ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DE GUINEE, (« République de
Guinée »), représentée par Le Ministre des Mines et de la Géologie,

ET

La Société COMPAGNIE DES BAUXITES DE GUINEE (CBG), Société

- Anonyme dont le siège social est dans l'Etat du Delaware, USA, et
enregistrée ‘au Registre des Activités Economiques de la République de
Guinée, représentée par son Directeur Général ainsi que par ses
Actionnaires : La République de Guinée, représentée par le Ministre des
Mines et de la Géologie, et HALCO Mining Inc (« Halco »), société organisée
d'après les lois de l'Etat du Delaware, Etats-Unis d'Amérique, représenté par
son Président. ce .

ET

La Société GLOBAL ALUMINA CORPORATION (« GLOBAL ALUMINA »),
Société de droit canadien représentée par son Administrateur. .

ET

La République de Guinée, les sociétés CBG et GLOBAL ALUMINA
CORPORATION sont ci-après dénommés les Parties.

" PREAMBULE

ATTENDU QUE la République de Guinée et Harvey Aluminium Co. of
Delaware (prédécesseur de Halco) sont parties à l'Accord relatif aux
Gisements de Bauxite de la région de Boké daté du 1° octobre 1963, modifié

par (i) l'Accord Supplémentaire daté: du 5 juin 1987, (ii) le Second Accord
Supplémentaire daté du 17 novembre 1994 et (ii) l'Amendement N°1 daté du
19 avril 2001 (collectivement nommé « là Convention de Base CBG »):

ATTENDU QUE, selon les termes de la Convention de Base de la CBG, la
CBG détient de façon exclusive les droits sur les ressources de bauxite
situées dans le « Territoire Initial » tel que décrit dans la Convention de Base

CBG (leTerritoire Initial CBG) ;
LE
2. |
ATTENDU QUE, selon les termes de la Convention de Base de la CBG, la
CBG détient.de façon exclusive les droits sur les titres et permis d'exploitation
minière des, lessources de bauxite situées dans des zones extérieures au

: Territoire Initial CBG mais se trouvant dans un plus vaste « Périmètre

d'Exploitation », présenté dans la Convention de Base CBG (« Périmètre
d'Exploitation CBG ») ;

ATTENDU QUE la CBG et la République de Guinée se sont mises d'accord
sur les zones contenues dans le Périmètre d'Exploitation CBG: devant être
incluses dans le Territoire Initial CBG et que ces zones sont définies ci-
dessous et. intégrées à ces Accords (« Zones Additionnelles CBG »). Le
Terïitoire Initial CBG, tel qu'élargi par les Zones Additionnelles CBG, étant
parfois dénommé ci-après le « Territoire CBG » ;

ATTENDU QUE Global Alumina et la République de Guinée sont parties de
la Convention de base datée du 15 octobre 2004 et modifiée le 6 mai 2005

©: (« Convention de Base de Global ») selon laquelle la société Global Alumina

s'est engagé. à à réaliser une raffinerie d’alumine (la « Raffinerie Global ») en
République de Guinée ; .

ATTENDU QUE, selon les termes de la Convention de base de Global, Global
Alumina a demandé un droit sur certaines ressources de bauxite situées sur le
Territoire Initial CBG dans la zone définie ci-dessous et intégrée à la
Convention (« Zones Global») afin de les utiliser pour la Raffinerie Global ; et

ATTENDU QUE les parties souhaitent clarifier les droits respectifs liés à
certaines ressources de bauxite et s'engagent à prendre les mesures
nécessaires afin de mettre.en vigueur ces droits ;

CECI ETANT, prenant acte des précités et des accords mutuels du présent
Accord, notamment le Procès Verbal des réunions des 26 et 27 Octobre 2005
faisant partie intégrante du présent Accord, et avec l'intention de se lier
contractuellement, les parties sont convenues de ce qui suit :

Article 1 : | Objet de l'Accord
Le présent accord a pour objet :
(1) La défi nition des conditions suivant lesquelles la société CBG cède à la

République de Guinée les droits miniers qu'elle détient sur une U
convenue duTerritoire Initial de la CBG.

(2) L'attribution à la cBG des titres miniers supplémentaires :

| ER
- (a) En compensation à la CBG des droits cédés ;

- (b) Et en vue de satisfaire les besoins à long terme de CBG
conformément aux termes de la Convention de Base de la CBG (2
compris l'Amendement No.1)

Article 2 :.: . Droits de Bauxite Cédés

Les Parties reconnaissent par le présent Accord les droits exclusifs de CBG
sur toute la bauxite contenue dans le Territoire Initial CBG tel que défini dans
la Convention de Base de la CBG.

A la date de prise d'effet de cet Accord, la société CBG cède à la République
de Guinée. une portion du Territoire Initial de la CBG définie ‘par les
coordonnées géographiques ci-après (« Zone Global »).

Points h Latitude Nord Longitude Ouest
A 11° 10° 00" 14° 10° 00"

B 11° 10° 00" 13° 58’ 00"

C :11°.02° 00" . 13° 58° 00"
D 11° 00° 00" 13° 54’ 00"

E 10° 55° 00“ 13° 54° 00“

F

10° 55’ 00“ 14° 10° 00“

La seule raison de ce transfert est de permettre à GLOBAL ALUMINA de
réaliser la raffinerie GLOBAL. ; :

. La République de Guinée et Global Alumina reconnaissent et confirment que
.-la Zone Global définie ci-dessus, porte sur l'ensemble . des gisements
bauxitiques de la zone d'étude définie à l'article 3 de la Convention de Base
de Global et couvre une superficie totale de 690,2 km.

Toutefois, la ligne du Chemin de Fer de l'ANAIM, ses ouvrages de
franchissement et son emprise sur la bande de cinquante 50 mètres de part et
d'autre de l'axe central et sur toute la longueur qui traverse la Zone Global,
sont exclus de la Zone Global. .

En contrepartie de cette cession et en application des dispositions de
l'Amendement N°1, à la Convention de Base de la C BG, la République de
Guinée . octroie par la présente à la société CBG un permis d'exploitation
supplémentaire pour toutes les bauxites dans la région Cogon Tominé . V

Li
Les coordonnées des zones additionnelles de la CBG sont définies ci-après:

Points - Latitude Nord Longitude Ouest
A 11° 40’ 00" 13° 40’ 00"
B 11 °40’ 00" 13° 27’ 20"
C 11° 30 00" 13° 20° 00"
D 11° 30 ’00" 13° 17° 00".
E 11° 20’ 00" 13° 17 00"
F 11° 20 00" 13° 36’ 00"
G 11° 10° 00" 13° 36’ 00"
H 11° 40° 00" 13° 40° 00"
SI 11°.07° 00" 13° 40° 00"
"M 11° 07’ 00" 13° 45’ 00"
K 11° 40° 00" 13° 45’ 00"
L 11° 30’ 00" 14° 00° 00"
M - 11° 30° 00" : 13 ° 40° 00"

NB : 1) la limite D-E suit la limite naturelle du fleuve Tominé sur la rive gauche.
2) la limite K-L suit la limite naturelle du fleuve Cogon sur la rive droite

Le périmètre ainsi défini couvre une superficie de 2 360 km?
Article 3 : Droits et Obligations des Parties
| (1) Sous réserve des termes de cet Accord, la Zone Global définie ci-
dessus cédée à la République de Guinée relève désormais de son
domaine et ce, pour toutes fins utiles.
(2) Par cet accord, la société CBG exercera sur les Zones Additionnelles
CBG les mêmes droits exclusifs que ceux exercés sur le Territoire
Initial conformément à la Convention de Base de la CBG.
Elle aura le droit de demander par écrit au Ministre des Mines et de la
Géologie, le retrait de l'attribution et le retour de la Zone Global à la gestion
de la CBG, si Global Alumina ne réalise pas la raffinerie Global dans le délai
de 6 ans a compter de la date de prise d'effet de cet Accord. ‘

(3) La République de Guinée s'engage à attribuer à Global Alumina des
droits miniers dans la Zone Global définie ci-dessus.

(4) La société Global Alumina s'engage à accepter le périmètre minier ainsi

défini dans la Zone Global. NI
a y
5
(5) À compter de la date de prise d'effet de cet Accord, (i) chacune des
parties confirme son accord sur les dispositions des présentes, (ü) ni
Global Alumina, ni CBG ne fera de réclamation l'une envers l'autre. Gi)
Aucune des parties n'a de réclamation à formuler à l'égard d’une
quelconque des autres parties par rapport aux dispositions de cet

* Accord. - :

Article 4 : Résiliation

Les droits : miniers accordés à Global Alumina dans la Zone Global
reviendront à l'Etat dans chacun des cas suivants :

- La non réalisation de la raffinerie Global dans un délai de six (6) ans à
compter de la date de prise d'effet de cet Accord.

- La faillite, la liquidation ou la cessation d'activité de la société Global
Alumina,

- La cession à un tiers des droits miniers dans la Zone Global ,sans (i) l'accord
écrit du Gouvernement, et (ii) sans la réalisation par GLOBAL de la raffinerie
GLOBAL conformément à.sa convention de Base.

Article 5: Date de Prise d'effet du présent Accord

Les parties reconnaissent que cet accord ne prendra effet que lors de la
publication des décrets attribuant aux sociétés CBG et à Global Alumina les
droits sur les périmètres miniers décrits ci- dessus. |

:Atticle6: : Divers

1) Infrastructures : Les Parties reconnaissent que la CBG continuera à
gérer les infrastructures ferroviaires, portuaires et autres prévues par les
termes de lAccord de Concession CBG-ANAIM en date du 13 juin 1996. La
CBG, la République de Guinée et Global engageront des négociations en ce
qui concerne l’utilisation future de ces infrastructures.

2) Règlement des différends
Tout différend né de l'exécution du présent Accord sera résolu à l'amiable.

Si l'une des Parties estime que la procédure amiable a échoué, le différend
est porté à l'arbitrage de la Chambre de Commerce International à Genève.

iN
KL
3) Frais.

Chaque partie est responsable des frais qui pourraient être engagés du fait
.des négociations, de la préparation, de l'exécution, de la livraison, de la mise
en œuvre et de l'application du présent Accord. .

4) Notification

Tous les préavis, consentements, demandes, exigences et autres
communications faites à la suite du présent Accord doivent être faits par écrit
‘et envoyés aux destinataires par (a) lettres recommandées avec accusé de
” réception ; (b) par fax avec accusé de réception généré par le télécopieur de
l'envoyeur prouvarit que la communication a bien été envoyée au bon numéro
à une date précise. ‘ °

5) Préambule

Chacune des Païties à cet Accord accepte le préambule. Ce préambule est
inclus par référence à la présente. :

Fait à Paris; le 13 janvier 2006,
En six (6) exemplaires originaux
PAGE DE SIGNATURE DE L'ACCORD TRIPARTITE

LA REPUBLIQUE DE GUINEE

pa Het Tidus ouate

.… Ministre des Mines et de la Géologie

COMPAGNIE DES BAUXITES DE GUINEE

Ls
ne Lu

Pa =
-Président Directeur Général, Hat£o (Mining) L

GLOBAL ALUMINA CORPORATION
